               Case 20-13076-BLS   Doc 134-2   Filed 12/14/20   Page 1 of 15




                                       Exhibit A

                                    Proposed Order




RLF1 24462186v.1
                Case 20-13076-BLS            Doc 134-2           Filed 12/14/20   Page 2 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------ x
                                                             :
In re:                                                       : Chapter 11
                                                             :
FRANCESCA’S HOLDINGS CORPORATION, : Case No. 20-13076 (BLS)
et al.,1                                                     : Jointly Administered
                                                             :
                                             Debtors.
                                                             :
------------------------------------------------------------ x

         ORDER AUTHORIZING THE EMPLOYMENT AND COMPENSATION OF
         CERTAIN PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF
               BUSINESS, NUNC PRO TUNC TO THE PETITION DATE

                   Upon the Debtors’ motion (the “Motion”)2 for entry of an order (this “Order”)

authorizing the Debtors to (i) employ professionals that they use in the ordinary course of business

(the “Ordinary Course Professionals”), effective nunc pro tunc to the Petition Date, without

submitting employment applications and obtaining retention orders for each Ordinary Course

Professional and (ii) compensate and reimburse Ordinary Course Professionals without individual

fee applications, subject to the limitations described below, all as more fully set forth in the Motion;

and due and sufficient notice of the Motion having been provided under the particular

circumstances; and it appearing that no other or further notice need be provided; and the Court

having jurisdiction to consider the Motion and the relief requested therein in accordance with 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware dated as of February 29, 2012; and consideration of the



         1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are Francesca’s Holdings Corporation (4704), Francesca’s LLC (2500), Francesca’s
Collections, Inc. (4665), and Francesca’s Services Corporation (5988). The address of the Debtors’
corporate headquarters is 8760 Clay Road, Houston, Texas 77080.
         2
             Capitalized terms used but not defined in this Order have the meanings used in the Motion.


RLF1 24462186v.1
               Case 20-13076-BLS        Doc 134-2      Filed 12/14/20      Page 3 of 15




Motion and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b)(2); and

this Court’s entry of a final order being consistent with Article III of the United States Constitution;

and venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and a hearing having

been scheduled and, to the extent necessary, held to consider the relief requested in the Motion

(the “Hearing”); and upon the record of the Hearing (if any was held) and all of the proceedings

before the Court; and the Court having found and determined the relief requested in the Motion to

be in the best interests of the Debtors, their estates and creditors, and any parties in interest; and

the legal and factual bases set forth in the Motion and at the Hearing (if any was held) having

established just cause for the relief granted herein; and after due deliberation thereon and sufficient

cause appearing therefor, it is HEREBY ORDERED THAT:

                   1.    The Motion is GRANTED as set forth herein.

                   2.    Pursuant to sections 105(a), 327, 328(a), and 330 of the Bankruptcy Code,

the Debtors are authorized to employ, in the ordinary course of their business, the Ordinary Course

Professionals, including, but not limited to, those professionals listed on the attached Exhibit 1,

effective nunc pro tunc to the Petition Date, pursuant to the terms and conditions set forth in this

Order.

                   3.    The following procedures for retaining and compensating Ordinary Course

Professionals are approved:

                   (a)   Within 30 days after the later of (i) entry of this Order and (ii) the date on
                         which an Ordinary Course Professional commences services for the
                         Debtors, such Ordinary Course Professional must provide to the Debtors’
                         attorneys: (x) a declaration, substantially in the form attached as Exhibit
                         2, certifying that such Ordinary Course Professional does not represent or
                         hold any interest adverse to the Debtors or their estates with respect to the
                         matter for which such Ordinary Course Professional is to be employed (the
                         “Ordinary Course Professional Declaration”) and (y) a completed
                         retention questionnaire, substantially in the form attached as Exhibit 3 (the
                         “Retention Questionnaire”).


                                                   2
RLF1 24462186v.1
               Case 20-13076-BLS         Doc 134-2      Filed 12/14/20     Page 4 of 15




                   (b)   The Debtors’ attorneys will file the Ordinary Course Professional
                         Declaration and the Retention Questionnaire with the Court and serve each
                         upon (i) Francesca’s Holdings Corporation, 8760 Clay Road, Houston,
                         Texas           77080           (Attn:          Cindy          Thomassee
                         (cindy.thomassee@francescas.com)); (ii) the Office of the United States
                         Trustee for the District of Delaware, J. Caleb Boggs Federal Building, 844
                         King Street, Suite 2207, Wilmington, Delaware 19801 (Attn: Linda J.
                         Casey, Esq. (Linda.Casey@usdoj.gov)); (iii) counsel for the DIP Agent,
                         Greenberg Traurig LLP, (A) 1007 North Orange Street, Suite 1200,
                         Wilmington, DE 19801, (Attn: Dennis A. Meloro, Esq.
                         (melorod@gtlaw.com)), and (B) MetLife Building, 200 Park Avenue, New
                         York, NY 10166, (Attn: Leo Muchnik, Esq. (MuchnikL@gtlaw.com)); and
                         (iv) counsel to the Creditors Committee (collectively, the “Reviewing
                         Parties”).

                   (c)   The Reviewing Parties will have 14 days following the date of service to
                         notify the Debtors, in writing, of any objection to the retention stemming
                         from the Ordinary Course Professional Declaration and the Retention
                         Questionnaire (the “Retention Objection Deadline”) and to file any such
                         objection with the Court. Service of an objection must be made upon (i) the
                         other Reviewing Parties and (ii) the applicable Ordinary Course
                         Professional (collectively, the “Notice Parties”), so that any such objection
                         is actually received by the Retention Objection Deadline.

                   (d)   If no timely objection to the proposed retention of an Ordinary Course
                         Professional is filed and served by the Retention Objection Deadline, the
                         employment of such Ordinary Course Professional will be deemed
                         approved on the terms requested in this motion without the need for a
                         hearing or further order by the Court. If a timely objection to the proposed
                         retention of an Ordinary Course Professional hereunder is filed and served
                         by the Retention Objection Deadline, and any such objection cannot be
                         resolved within 14 days, the matter will be set for a hearing before the Court.

                   (e)   No Ordinary Course Professional may be paid any amounts for invoiced
                         fees or expenses until its Ordinary Course Professional Declaration and
                         Retention Questionnaire have been properly filed and served and the
                         Retention Objection Deadline has passed without the filing of an objection,
                         or if an objection is timely filed and served by the Retention Objection
                         Deadline, after the parties resolve such objection or the Court enters an
                         order overruling such objection. The Debtors reserve the right to dispute
                         any invoice submitted by any Ordinary Course Professional.

                   (f)   The Debtors may supplement the list of Ordinary Course Professionals from
                         time to time. To do so, the Debtors will file a notice or notices of such
                         additional professionals (each, a “Notice of Additional Ordinary Course
                         Professionals”), along with the respective Ordinary Course Professional
                         Declaration and Retention Questionnaire, with the Court and serve such

                                                   3
RLF1 24462186v.1
               Case 20-13076-BLS         Doc 134-2     Filed 12/14/20      Page 5 of 15




                         notice upon the Reviewing Parties. The Reviewing Parties will have 14 days
                         following the date of service of a Notice of Additional Ordinary Course
                         Professionals and respective Ordinary Course Professional Declaration and
                         Retention Questionnaire to notify the Debtors, in writing, of any objection
                         to the proposed retention of any additional Ordinary Course Professional,
                         file any such objection with the Court, and serve any such objection upon
                         the Notice Parties so as to be actually received within 14 days of service of
                         such Notice of Additional Ordinary Course Professionals.

                   (g)   If no objection to the proposed retention of an additional Ordinary Course
                         Professional identified on a Notice of Additional Ordinary Course
                         Professionals is timely filed and served, the employment of such additional
                         Ordinary Course Professional will be deemed approved by the Court on the
                         terms requested in this motion without the need for a hearing or further order
                         by the Court; provided, however, that if an objection to the proposed
                         retention of an additional Ordinary Course Professional is timely filed and
                         served, and any such objection cannot be resolved within 14 days, the
                         matter will be set for a hearing before the Court.

                   (h)   The Debtors may pay each Ordinary Course Professional without prior
                         application to the Court, one hundred percent (100%) of the fees and
                         reimburse one hundred percent (100%) of the expenses incurred by such
                         Ordinary Course Professional, upon the submission to, and approval by, the
                         Debtors of an appropriate invoice setting forth in reasonable detail the
                         nature of the services rendered and expenses actually incurred (without
                         prejudice to the Debtors’ rights to dispute any such invoices); provided,
                         however, that no single Ordinary Course Professional may be paid in excess
                         of $50,000 per month on average over a rolling three-month period while
                         these chapter 11 cases are pending (the “Monthly Fee Limit”). Any
                         contingency fees earned by Ordinary Course Professionals on account of
                         recoveries realized on behalf of the Debtors shall not be subject to the
                         applicable monthly cap.

                   (i)   If an Ordinary Course Professional’s fees and expenses exceed the Monthly
                         Fee Limit, such Ordinary Course Professional must file a monthly fee
                         application (a “Monthly Fee Application”) on account of the excess
                         amount over the Monthly Fee Limit and apply for compensation and
                         reimbursement of such excess amount in compliance with sections 330 and
                         331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the fee
                         guidelines of the U.S. Trustee, the Order Establishing Procedures for
                         Interim Compensation and Reimbursement of Expenses of Professionals,
                         and any other applicable procedures or orders of the Court. Any Ordinary
                         Course Professional who is an attorney and filing a Monthly Fee
                         Application on account of the excess amount over the Monthly Fee Limit
                         shall also make a reasonable effort to comply with the U.S. Trustee’s
                         requests for information and additional disclosures as set forth in the
                         Guidelines for Reviewing Applications for Compensation and

                                                   4
RLF1 24462186v.1
               Case 20-13076-BLS         Doc 134-2      Filed 12/14/20     Page 6 of 15




                         Reimbursement of Expenses Filed under 11 U.S.C. § 330 for Attorneys in
                         Larger Chapter 11 Cases effective as of November 1, 2013.

                   (j)   Within thirty 30 days after the conclusion of every fiscal quarter, the
                         Debtors will file a statement with the Court that includes with respect to
                         each Ordinary Course Professional paid during the prior fiscal quarter:
                         (i) the name of the Ordinary Course Professional; (ii) the aggregate amount
                         paid as compensation for services rendered and for reimbursement of
                         expenses incurred by such Ordinary Course Professional during such fiscal
                         quarter; and (iii) the aggregate amounts invoices to the Debtors by such
                         Ordinary Course Professional during such fiscal quarter. The Debtors will
                         serve this statement on the Reviewing Parties.

                   4.    If an Ordinary Course Professional held a retainer as of December 3, 2020,

then the Ordinary Course Professional shall disclose the amount of the retainer in the Retention

Questionnaire. The Ordinary Course Professional may not apply its prepetition retainer against

any prepetition claims, unless it is an attorney Ordinary Course Professional and does so once its

retention and employment is approved.

                   5.    The entry of this Order does not affect the Debtors’ ability to (i) dispute any

invoice submitted by an Ordinary Course Professional and (ii) retain additional Ordinary Course

Professionals from time to time as the need arises, and the Debtors reserve all of their rights with

respect thereto.

                   6.    Nothing in the Motion or the Order or the relief granted herein (including

any actions taken or payments made by the Debtors) is to be construed as (i) an admission of the

validity of any claim against the Debtors; (ii) an admission with respect to the validity, extent, or

perfection of any lien; (iii) a waiver of the Debtors’ rights or those of any party in interest to

dispute, contest, setoff, or recoup any claim, or assert any related rights, claims, or defenses; (iv) a

waiver of the Debtors’ rights or those of any party in interest over the validity, extent, perfection,

or possible avoidance of any lien; or (v) an approval or assumption of any agreement, contract,

program, policy, or lease under section 365 of the Bankruptcy Code.


                                                   5
RLF1 24462186v.1
               Case 20-13076-BLS         Doc 134-2      Filed 12/14/20     Page 7 of 15




                   7.    This Order does not apply to any professional retained by the Debtors

pursuant to a separate order of this Court.

                   8.    Notwithstanding any provision in the Bankruptcy Rules to the contrary, the

terms and conditions of this Order are immediately effective and enforceable upon its entry.

                   9.    The Debtors are authorized and empowered to take all actions necessary or

appropriate to implement the relief granted in this Order.

                   10.   This Court retains jurisdiction over all matters arising from or related to the

implementation or interpretation of this Order.




                                                   6
RLF1 24462186v.1
               Case 20-13076-BLS     Doc 134-2      Filed 12/14/20       Page 8 of 15




                                           Exhibit 1

                         ORDINARY COURSE PROFESSIONALS

     PROFESSIONAL                    ADDRESS                         SERVICES PROVIDED

 Ahmad, Zavitsanos,       1221 McKinney, Suite 2500            Provides legal services related to the
 Anaipakos, Alavi &       Houston, TX 77010                    former employee class action
 Mensing P.C.                                                  litigations pending against the Debtors
                                                               in New Jersey and Texas.
 Doeren Mayhew Texas,     One Riverway Dr, Suite 1200,         Provides accounting services related to
 PLLC                     Houston, TX 77056                    the Debtors’ reconciliation of deferred
                                                               rent.
 Genova Burns LLC         494 Broad Street                     Provides legal services related to the
                          Newark, NJ 07102-3230                former employee class action pending
                                                               against the Debtors in New Jersey.
 Grant Thornton LLP       1901 S. Meyers Rd., Suite 455,       Provides valuation services related to
                          Villa Park, IL 60181                 asset impairment.
 ICR, LLC                 761 Main Ave.                        Provides strategic communications
                          Norwalk, CT 06851                    services to the Debtors.
 KPMG LLP                 3 Chestnut Ridge Road                Provides tax related services for the
                          Montvale, NJ 07645                   Debtors, including preparation of the
                                                               Debtors’ tax returns and evaluation of
                                                               the Debtors’ NOLs.
 Lewis Roca Rothgerber    201 E. Washington St., Suite 1200,   Provides intellectual property related
 Christie LLP             Phoenix, AZ 85004                    legal services.
 McGuireWoods LLP         800 East Canal Street                Provides labor related legal services.
                          Richmond, VA 23219
 Pandoblox Inc.           14622 Ventura Blvd, Suite 2047,      Provides IT consulting work related to
                          Sherman Oaks, CA 91403               risk assessment and IT management.
 Pierce Atwood LLP        254 Commercial Street                Provides legal services related to an
                          Merrill’s Wharf                      employee discrimination action
                          Portland, ME 04101                   pending before the Maine Human
                                                               Rights Commission.
 Shutts & Bowen, LLP      200 South Biscayne Blvd, Suite       Provides general litigation related legal
                          4100                                 services.
                          Miami, FL 33131
 Tucker Ellis LLP         950 Main Avenue, Suite 1100          Provides legal services related to
                          Cleveland, OH 44113                  certain intellectual property litigation
                                                               pending against the Debtors.




RLF1 24462186v.1
               Case 20-13076-BLS   Doc 134-2    Filed 12/14/20   Page 9 of 15




                                        Exhibit 2

                     Form of Ordinary Course Professional Declaration




RLF1 24462186v.1
              Case 20-13076-BLS             Doc 134-2        Filed 12/14/20   Page 10 of 15




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------ x
                                                             :
In re:                                                       : Chapter 11
                                                             :
FRANCESCA’S HOLDINGS CORPORATION, : Case No. 20-13076 (BLS)
et al.,1                                                     : Jointly Administered
                                                             :
                                             Debtors.
                                                             :
------------------------------------------------------------ x

               DECLARATION AND DISCLOSURE STATEMENT OF [INSERT
                 INDIVIDUAL’S NAME], ON BEHALF OF [INSERT NAME]

                   I, ______________________, declare under the penalty of perjury:

                   1.     I am over 18 years of age and a [JOB TITLE] of [COMPANY NAME],

located at [COMPANY ADDRESS] (the “Company”).

                   2.     Francesca’s Holdings Corporation and its affiliated debtors and debtors in

possession (collectively, the “Debtors”), have requested that the Company provide [TYPE OF

SERVICES] services to the Debtors, and the Company has consented to provide such services

(the “Services”).

                   3.     The Services include, but are not limited to, the following:

             [DESCRIPTION OF SERVICES TO BE PROVIDED TO DEBTORS].

                   4.     The Company may have performed services in the past and may perform

services in the future, in matters unrelated to these chapter 11 cases, for persons that are parties in

interest in the Debtors’ chapter 11 cases. As part of its customary practice, the Company is retained




         1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are Francesca’s Holdings Corporation (4704), Francesca’s LLC (2500), Francesca’s
Collections, Inc. (4665), and Francesca’s Services Corporation (5988). The address of the Debtors’
corporate headquarters is 8760 Clay Road, Houston, Texas 77080.


RLF1 24462186v.1
              Case 20-13076-BLS       Doc 134-2       Filed 12/14/20    Page 11 of 15




in cases, proceedings, and transactions involving many different parties, some of whom may

represent or be claimants, employees of the Debtors, or other parties in interest in these chapter 11

cases. The Company does not perform services for any such person in connection with these

chapter 11 cases. In addition, the Company does not have any relationship with any such person,

their attorneys, or their accountants that would be adverse to the Debtors or their estates with

respect to the matters on which the Company is to be retained.

                   5.   Neither I, nor any principal of, or professional employed by, the Company

has agreed to share or will share any portion of the compensation to be received from the Debtors

with any other person other than the principals and regular employees of the Company.

                   6.   Neither I, nor any principal of, or professional employed by, the Company,

insofar as I have been able to ascertain, holds or represents any interest adverse to the Debtors or

their estates with respect to the matters on which the Company is to be retained.

                   7.   As of the date of the commencement of their chapter 11 cases, the Debtors

owed the Company $[AMOUNT] for prepetition services. [FOR NON-LEGAL ORDINARY

COURSE PROFESSIONALS ONLY: The Company has agreed to waive any prepetition claims

held against the Debtors’ estates for prepetition services.]

                   8.   The Company is conducting further inquiries regarding its retention by any

creditors of the Debtors, and upon conclusion of that inquiry, or at any time during the period of

its employment, if the Company should discover any facts bearing on the matters described in this

declaration, the Company will supplement the information contained in this declaration.

                   9.   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.


                                                  Declarant


                                                  2
RLF1 24462186v.1
              Case 20-13076-BLS   Doc 134-2   Filed 12/14/20   Page 12 of 15




                                       Exhibit 3

                            Form of Retention Questionnaire




RLF1 24462186v.1
              Case 20-13076-BLS             Doc 134-2        Filed 12/14/20   Page 13 of 15




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------ x
                                                             :
In re:                                                       : Chapter 11
                                                             :
FRANCESCA’S HOLDINGS CORPORATION, : Case No. 20-13076 (BLS)
et al.,1                                                     : Jointly Administered
                                                             :
                                             Debtors.
                                                             :
------------------------------------------------------------ x

                                   RETENTION QUESTIONNAIRE

                   TO BE COMPLETED BY PROFESSIONALS EMPLOYED by Francesca’s

Holdings Corporation and its affiliated debtors and debtors in possession (collectively, the

“Debtors”).

DO NOT FILE THIS QUESTIONNAIRE WITH THE COURT.

RETURN IT FOR FILING BY THE DEBTORS TO:

                   O’MELVENY AND MYERS LLP
                   Times Square Tower
                   Seven Times Square
                   New York, New York 10036
                   Attn: Diana M. Perez, Esq.
                         dperez@omm.com

All questions must be answered. Please use “none,” “not applicable,” or “N/A,” as appropriate. If

more space is needed, please complete on a separate page and attach.

1.       Name and address of company:




         1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are Francesca’s Holdings Corporation (4704), Francesca’s LLC (2500), Francesca’s
Collections, Inc. (4665), and Francesca’s Services Corporation (5988). The address of the Debtors’
corporate headquarters is 8760 Clay Road, Houston, Texas 77080.


RLF1 24462186v.1
               Case 20-13076-BLS         Doc 134-2        Filed 12/14/20   Page 14 of 15




2.       Date of retention:

3.       Type of services to be provided (accounting, legal, etc.):




4.       Brief description of services to be provided:




5.       Arrangements for compensation (hourly, contingent, etc.)



         (a)       Average hourly rate (if applicable):

         (b)       Estimated average monthly compensation based on prepetition retention (if
                   company was employed prepetition):



6.       Prepetition claims against any of the Debtors held by the company:

         Amount of claim: $

         Date claim arose:

         Nature of claim:

7.       Prepetition claims against any of the Debtors held individually by any member, associate,
         or professional employee of the company:

         Name:

         Status:

         Amount of claim: $

         Date claim arose:

         Nature of claim:

                                                    2
RLF1 24462186v.1
              Case 20-13076-BLS        Doc 134-2      Filed 12/14/20      Page 15 of 15




8.       Amount of prepetition retainer, if any, held by the company: $

9.       Disclose the nature and provide a brief description of any interest adverse to the Debtors
         or to their estates for the matters on which the company is to be employed.




10.      Name and title of individual completing this form.



Dated:




                                                  3
RLF1 24462186v.1
